                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    DONALD BOONE,
        Plaintiff,                                                     No. 3:21-cv-697 (SRU)

            v.

    D. PAPOOSHA, et al.,
          Defendants.

                                                     ORDER

         Plaintiff Donald Boone is a recently-sentenced state prisoner confined at Corrigan-

Radgowski Correctional Center (“Corrigan”). 1 On May 20, 2021, Boone filed this pro se action

pursuant to 42 U.S.C. § 1983. See Compl., Doc. No. 1. Boone alleges that six employees of the

Connecticut Department of Correction (“DOC”)—some of whom worked at New Haven

Correctional Center, others of whom worked at Corrigan, and still others of whom did not work

in any particular facility—violated his constitutional rights by causing him to be housed in the

Security Risk Group (“SRG”) while Boone was a pre-trial detainee. See id.

         At least in part, Boone appears to assert violations of his Fourteenth Amendment

substantive and procedural due process rights. Those claims appear based on Boone’s being

placed into SRG affiliation and the SRG Program. In seeking “declaratory” relief, Boone states

explicitly that he “want[s] back all of my Risk Reduction Earned Credit (RREC) to bring my

E.O.S. date closer.” Id. at 5. In general, Boone also appears to challenge the conditions of his

confinement. See id. (“I want the courts to declare that the defendants release me from solitary




1
         I may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler, 694 F.3d 161, 164 (2d
Cir. 2012). On April 19, 2021, Boone was sentenced to eighteen months of incarceration for criminal violation of a
protective order. See Inmate Information, CONN. ST. DEP’T OF CORR.,
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=419173 (last visited July 8, 2021).
confinement.”); id. at 5–6 (“I want the courts to order the defendants to . . . give us programs in

every phase of SRG to rehabilitate us.”).

       Because Boone seeks, in part, restoration of his lost RREC to shorten the length of his

sentence, Boone challenges the duration of his confinement. Where a state prisoner challenges

the duration of his confinement and seeks a determination that he is entitled to immediate or

speedier release, the “sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

U.S. 475, 500 (1973); see also Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (holding that

a section 1983 action seeking relief based on an allegedly unconstitutional conviction or

imprisonment is not cognizable if a decision in favor of the plaintiff would necessarily invalidate

a criminal conviction unless that “conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal . . . , or called into question by a

federal court’s issuance of a writ of habeas corpus”).

       Since Heck, the Supreme Court has made clear that Heck’s favorable termination rule

applies to section 1983 challenges to procedures used in disciplinary proceedings that deprived a

prisoner of RREC. See Peralta v. Vasquez, 467 F.3d 98, 103 (2d Cir. 2006) (citing Edwards v.

Balisok, 520 U.S. 641, 643–44 (1997)). Sometimes, a particular prison disciplinary proceeding

may result in “mixed sanctions,” that is, sanctions affecting both an inmate’s conditions of

confinement and also a loss of RREC. “[A] prisoner subject to such mixed sanctions can

proceed separately, under § 1983, with a challenge to the sanctions affecting his conditions of

confinement without satisfying the favorable termination rule, but [] he can only do so if he is

willing to forgo once and for all any challenge to any sanctions that affect the duration of his

confinement.” Id. at 104.

       Boone’s complaint references two hearings—one in November 2019 and another in July



                                                  2
2020. See Compl., Doc. No. 1, at 2–3. It is not entirely clear from the complaint what sanctions

Boone received as a result of those hearings. However, it appears likely that Boone received

mixed sanctions—both the loss of RREC and some other (unclear) sanctions that he

challenges—as a result of a guilty finding at one (or both) of those hearings, which apparently

regarded his SRG affiliation and SRG Program placement. If that is correct, Boone would not be

able to proceed with his due process claims challenging his SRG affiliation and placement unless

he abandons any challenge to the loss of RREC as a result of the alleged Fourteenth Amendment

due process violations. Thus, Boone must answer the following two questions by July 29, 2021:

    (1) What sanctions were imposed on Boone as a result of both of the hearings that
        Boone references in his complaint?

    (2) If the sanctions are “mixed” sanctions, does Boone waive for all time all claims in
        this action relating to disciplinary sanctions affecting the duration of his
        confinement (i.e., the forfeiture of RREC).

         The answers to those questions will help me ascertain whether Boone agrees to abandon

his challenge to the loss of RREC arising from the Fourteenth Amendment due process

violations regarding his SRG affiliation and SRG Program placement as alleged in this case, or

whether he seeks restoration of RREC lost as a result of another disciplinary proceeding. 2 If

Boone does not reply in a timely manner, I will take that silence to mean that Boone does not

wish to abandon his challenge regarding the loss of his RREC.



         So ordered.

Dated at Bridgeport, Connecticut, this 8th day of July 2021.


2
         To the extent that Boone sustained a loss of RREC in connection with another disciplinary action, his
request for restoration of his RREC would be unrelated to his allegations in this case and thus outside the scope of
injunctive relief available here. See Church & Dwight Co. v. SPD Swiss Precision Diagnostics, GmBH, 843 F.3d
48, 72 (2d Cir. 2016) (noting scope of injunctive relief should be “no broader than necessary to cure the effects of
the harm caused by the violation”) (cleaned up).

                                                          3
    /s/ STEFAN R. UNDERHILL
    Stefan R. Underhill
    United States District Judge




4
